Order denying plaintiff’s motion to vacate a judgment of foreclosure and granting the motions of defendants Roth and Millwork Holding Corporation to direct the referee to proceed with the sale of the premises affirmed, with ten dollars costs and disbursements. We are of opinion that, under the order appealed from, the rights of the plaintiff in and to the award' made for the part of the mortgaged property taken in condemnation proceedings are unaffected by the emergency legislation. Plaintiff still has her remedy to have the award applied, in whole or in part, in the event of a deficiency judgment upon the sale of the part of the mortgaged premises remaining. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.